  A0   440   (Rev. 06/12) Case    in a Civil Action (Page 2)
                          Summons 8:21-cv-00553-GJH               Document 4 Filed 03/08/21 Page 1 of 1
  =
  Civil Action No.          .a)-c-OO553
                                                            PROOF OF SERVICE
                           (This section should not be filed with the court unless required by Fed. R.                Ci. P. 4 (D)
               This summons for      (name of individual and title,         Jonathan                     T      Lenzec,OS Otrnay,m
                                                                                                                               DistricH oPmo.
  was received by me on (date)
                                         March H201
               O I personally served the summons on the individual at           (place)

                                                                                         on (date)                              or
               O I left the summons at the individual's residence or usual place of abode with                   (name)


                                                                      ,a person of suitable age and discretion who resides           there,
               on (date)                                and mailed a copy to the individual's last known address; or
                                                    ,




              I                              Tusiaof   Stokeling
                   served the summons on (name of individual)          who is
                                                                                                                                          ,
             designated law  by      of
                                     to accept service
                                            behalf of
                                                               Jonathan E
                                                              process on            (name      organization)


             Lunr,US        Atbrney DIsteuctofMD
                                                      deachk0g: or
              O I returned the summons unexecuted because
                                                                                     on

                                                                                                                                              or
               OOther (specify:



              My fees are    $                      for travel and $                         for services, for a total of $          0.00

             I declare under penalty ofperjury that this information          is true.



Date:
             3
                                                                                                     Server's signature


                                                                       Jamd O.Donsmae aakesa    Printed name and title


                                                                      whitetoro ilaulor ono Preston,
                                                                      S4 Paul Street. Sute IS00                                      EP
                                                                                                      Server's address

Additional information regarding attempted service,
                                                    etc:
